J. Vincent Keogh, J.
This is a motion by Lipkin-Kahn Company, an owner of various damage parcels in this proceeding, for an order pursuant to section B15-33.0 of the Administrative Code of the City of New York to expedite the trial of the above-entitled proceeding and for an order directing the Corporation Counsel of the City of New York to deliver to said movant, or its attorney, true copies of all appraisals made on behalf of the City of New York relating to property acquired in this proceeding.
Motion granted on consent insofar as it asks for an order to expedite the trial. The Corporation Counsel consents to notice the proceeding for trial for April 21,1960.
The court will have the case expeditiously tried by the Corporation Counsel; there will be no further delay; and all claimants will receive just and fair compensation for their damage parcels. (Administrative Code of City of New York, §§ B15-16.0 — B15-24.0.)
The moving party herein is a redevelopment company, whose predecessor in title, Lindenwood Realty Corporation, entered into an agreement with the City of New York pursuant to section 20 of the Redevelopment Companies Law (L. 1943, ch. 234) which authorizes the City of New York to exercise its power of eminent domain for the redevelopment company, and acquiring title in the city’s name and subsequently reconveying title to the redevelopment company pursuant to terms of an agreement entered into between the parties.
The redevelopment company does not act as the condemnor and may not be party to such proceeding even though, under the terms of the agreement, it pays the awards to be determined. There is nothing in the statutes, even equivocally, which justifies any control of the proceeding by the company.
Accordingly, that part of the motion which asks for an order directing the Corporation Counsel to deliver to said company or its attorney true copies of all appraisals made on behalf of the City of New York relating to property acquired in this proceeding is denied.